The Court
held that the objection to the name in which the suit was brought by the plaintiff is not well taken; that it will not be presumed for the purpose 6f invalidating the judgment in his favor, and in the absence of any showing upon the subject, that the plaintiff has any other name than the one used; and that the release of the surety, whether erroneous or not, could in no. wise prejudice the defendant or affect his liability as principal, and he will not, therefore, be heard to complain of it.
Judgment affirmed, with costs.